Felton, Chief Judge.
The procedure followed by the attorneys in this case is authorized by Code § 114-711. A lump-sum award may be made to' the attorney or attorneys for a claimant. Employers Liability &c. Corp. v. Pruitt, 63 Ga. App. 149 (3) (10 S. E. 2d 275), and cases cited. The award ordering the lump-sum payment of attorney’s fees was not appealed from nor attacked in any way, and became final. Code § 114-710. Hence an award which shows on its face that it is intended to be final and not subject to modification may not be arbitrarily set aside without a hearing. The question whether the award could have been changed before the money was paid because of a change in the employee’s condition is not raised in this proceeding.
The court did not err in entering judgment for the attorney’s fees in accordance with the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Nichols and Bell, JJ., concur.